Mr. Presiding Justice Gary delivered the opinion of the Court. No statement of facts is necessary in this case, as the single question is, whether section eight of the charter of the company authorizes it to charge tolls on steam tugs passing through the canal. The words to be considered are: “ The directors shall .have power to regulate tolls and charges upon all boats, vessels, steamboats and other craft used for the transportation of freight and passengers on and along the canal of said company, and for the use of any steam tugs owned by said company.” No multiplication of words can make clearer than it is on the face of the sentence, that the words “ used for the transportation of freight and passengers,” apply to and 'qualify the words “ boats, vessels, steamboats, and other craft.” A somewhat similar question was’ in Rice v. Tolman Co., 60 Ill. App. 516, and a like decision made, citing John A. Tolman Co. v. McClure, 10 Ind. App. 28. The qualifying words do not mean that the boats, etc., shall be used for the transportation of both freight and passengers, but for either. “ And ” is often used interchangeably with “ or,” the meaning being determined by the context. 1 Am. & Eng. Ency. of Law, 569. The court below held that tugs not used for transportation of anything, but only for towing, were not required to pay tolls. In this we concur, and the judgment is affirmed.